1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    ELVIS JONES,                                  Case No.: 16cv2370-LAB (JLB)
12                                    Plaintiff,
                                                    ORDER ADOPTING REPORT
13    v.                                            AND RECOMMENDATION;
14    DR. KROLL, et al.,
                                                    ORDER GRANTING
15                              Defendants.         DEFENDANT’S MOTION FOR
                                                    SUMMARY JUDGMENT;
16
17                                                  ORDER VACATING PRETRIAL
                                                    CONFERENCE; AND
18
19                                                  ORDER OF DISMISSAL
20
21         Plaintiff Elvis Jones, a prisoner in state custody, brought claims against
22   several Defendants under 28 U.S.C. ' 1983.                 The matter was referred to
23   Magistrate Judge Jill Burkhardt for a report and recommendation. Claims against
24   Dr. Krall (erroneously sued as Dr. Kroll) were dismissed, leaving Dr. Daub as the
25   only Defendant. On July 6, 2018, Dr. Daub moved for summary judgment. After
26   receiving   briefing,    Judge     Burkhardt      issued   her   14-page   report   and
27   recommendation (the “R&R”) on October 19, 2018, recommending that the motion
28   be granted and Jones’ claims dismissed.

                                                   1
                                                                            16cv2370-LAB (JLB)
1          The R&R gave the parties until November 2 to file objections, and until
2    November 16 to file a reply to any objections that were filed. Jones moved for an
3    extension of time to file objections, which the Court granted. He filed a second
4    motion for extension of time, which the Court also granted. But before he received
5    the Court’s order granting a second extension, he filed his third motion for an
6    extension of time (Docket no. 34) on December 6.
7          On December 11, the Court ordered that a copy of the R&R be mailed to
8    him, granted him a generous additional extension until January 24, 2019, which
9    was longer than he requested. The order warned him that only extraordinary
10   circumstances would justify any more extensions. It also pointed out that any
11   objections he might want to make to this R&R were very likely based on facts he
12   knew about, rather than legal standards or legal authorities he might have to spend
13   a great deal of time researching.
14         Jones filed no objections to the R&R, even after having been given ample
15   time and opportunity to do so. A district court has jurisdiction to review a Magistrate
16   Judge's report and recommendation on dispositive matters. Fed. R. Civ. P. 72(b).
17   “The district judge must determine de novo any part of the magistrate judge's
18   disposition that has been properly objected to.” Id. “A judge of the court may
19   accept, reject, or modify, in whole or in part, the findings or recommendations
20   made by the magistrate judge.” 28 U.S.C. § 636(b)(1). This section does not
21   require some lesser review by the district court when no objections are filed.
22   Thomas v. Arn, 474 U.S. 140, 149–50 (1985). The “statute makes it clear that the
23   district judge must review the magistrate judge's findings and recommendations
24   de novo if objection is made, but not otherwise.” United States v. Reyna-Tapia,
25   328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original).
26         The Court has reviewed the R&R, finds it to be correct, and ADOPTS it. Dr.
27   Daub’s motion for summary judgment is GRANTED and all claims against him are
28   DISMISSED. Because this disposes of all pending claims, the action as a whole

                                                2
                                                                            16cv2370-LAB (JLB)
1    is DISMISSED. The Clerk is directed to enter judgment in favor of Defendants and
2    against Plaintiff, and to close the docket.
3          The pretrial conference currently on calendar for Monday, February 11, 2019
4    at 12:00 noon is VACATED. All other pending dates are VACATED and all
5    pending motions and requests are DENIED AS MOOT.
6
7          IT IS SO ORDERED.
8    Dated: February 6, 2019
9
10                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                         16cv2370-LAB (JLB)
